Citation Nr: 1525767	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Reynaud's disease.

2.  Entitlement to an initial evaluation in excess of 20 percent for reactive arthritis.

3.  Entitlement to an increased rating for sinus headaches, evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the aforementioned September 2008 rating decision, the RO denied service connection for Raynaud's syndrome, and in the aforementioned December 2009 rating decision, the RO granted service connection for reactive arthritis, and assigned a 20 percent disability rating from January 10, 2008, the date of the Veteran's claim for service connection.  The Veteran appealed both these decisions, and in a May 2012 decision, the Board denied entitlement to an increased rating and continued the 20 percent evaluation, and continued the denial of service connection for Raynaud's disease.  

In May 2012, February 2014, and January 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 20 percent for reactive arthritis, and denied service connection for Raynaud's disease, and remanded the case for readjudication in compliance with directives specified in a March 2013 Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for Reynaud's disease and entitlement to an initial increased rating for reactive arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sinus headaches are manifested by, at worst, bilateral frontal headaches with radiation to the crown of the head, twice a week, and light sensitivity; there is no evidence of 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  The Veteran's allergic rhinitis is manifested by symptoms of headaches, chronic nasal congestion and drainage; there is no evidence of nasal polyps or greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for sinus headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);
38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Codes 6510-6514, 6522 (2014).

2.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice in the statement of the case.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal that include the information necessary to rate the Veteran's sinus headaches and allergic rhinitis disabilities relevant to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In addition, the Board remanded the claim in January 2015 to afford the Veteran new VA examinations.  The Veteran was afforded new VA examinations in March and April 2015, with an addendum submitted in October 2011, and as noted above, the examinations provided the information requested in the remand.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, no further notice or assistance to the appellant is required to fulfill VA's duties.  Stegall v. West, 11 Vet. App. 268 (1998); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable or zero percent rating is assigned where sinusitis is detected by X-ray only.  A 10 evaluation is assigned where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Sinus Headaches

To qualify for a higher 30 percent evaluation, the Veteran would need to demonstrate that his sinusitis was productive of three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

On VA examination in August 2008, the Veteran complained of headaches that were mostly frontal and occurred 2 to 3 times per week.  The headaches lasted from 30 minutes to 2 hours.  The severity of the headache on onset was a 7-8 out of 10, after taking Advil it decreased in about 15 minutes to 3-4 out of 10.  It would then gradually subside in about 2 hours.  The headaches were mostly seasonal in the spring and summer, and in the winter he did not have them as frequent and they were not as severe.  The Veteran denied any incapacitating episodes due to the headaches, and reported that he was last treated with antibiotics and Flomax in October of that year.

On VA examination in August 2012, the Veteran reported that he experienced headaches more in the spring and summer, and that his headaches were triggered by stress, heat and air conditioning.  He denied any prostrating episodes in the past year.  He was diagnosed at that time with tension and post orbital FX (fracture) headaches.  

During VA examination in February 2014, the Veteran complained of headaches that occurred 1-2 times per week, lasted 30 minutes in duration, and varied in severity from mild to severe.  He reported that he generally took Advil, Aspirin, Motrin, or whatever was available at the time.  His headaches were described as primarily frontal in origin.  A nasal endoscopy revealed evidence of mucus and nasal crusting, more prominent on the left.  
During his most recent VA examination in April 2015, the Veteran complained of pulsating or throbbing head pain, which typically lasted less than 1 day, and was located on the bilateral frontal, with gradation to the crown of the head.  He also reported sensitivity to light.  He denied any prostrating attacks, and reported that he had not been treated for his sinuses in the past year.  He did, however, report that he had missed work due to severe headaches.  On physical examination, mild crusting was seen involving bilateral nasal cavities and mucosal inflammation, but no pus (purulence).  He was diagnosed with sinus headaches at that time. 

The Veteran has neither alleged, nor otherwise submitted evidence, showing that his symptoms are of such severity as to warrant higher compensation under the General Rating Formula for Sinusitis.  In this regard, the Veteran has denied any incapacitating episodes due to his sinusitis with headaches throughout the appeal period.  Furthermore, although he has reported several non-incapacitating headaches per year (at least twice a week), there is no evidence that he has had more than six of these episodes with crusting or purulent discharge.  In fact, the only time that any crusting was noted during the appeal period, was on examination in 2014 and 2015.  As such, a rating in excess of 10 percent under Diagnostic Codes 6510-6514 is not warranted.

The Board has considered whether a higher rating might be assignable under the diagnostic code governing allergic rhinitis.  See 38 C.F.R. § 4.97, DC 6522.  Although the Veteran is separately service-connected for that respiratory disorder, he has been assigned a noncompensable rating and, thus, the rule against pyramiding does not preclude the award of compensation under Diagnostic Code 6522 in this instance.  See 38 C.F.R. §§ 4.14, 4.25; Esteban, 6 Vet. App. at 261-62.  However, as discussed further below, the evidence of record does not warrant such compensation.  On the contrary, the Veteran has neither contended nor shown that he suffers from either a 50-percent obstruction of each nasal passage, or complete obstruction on one side so as to warrant a 10 percent rating under Diagnostic Code 6522.  Nor has he demonstrated that his diagnosed allergic rhinitis is manifested by polyps sufficient to meet the criteria for a 30 percent rating under that provision.  

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation for the Veteran's sinusitis with headaches or allergic rhinitis during the period on appeal.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Allergic Rhinitis

In order for the Veteran to receive a compensable rating under Diagnostic Code 6522, there must be evidence of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction one side, or polyps.

None of the medical evidence of record shows that the Veteran has been found on evaluation to have greater than 50 percent obstruction of nasal passage on both sides or complete obstruction one side, or polyps.  

In this regard, on VA examination in August 2008, the Veteran complained of coughing on a daily basis, and denied the use of any oral medications or any nasal spray.  His condition on examination was inactive.  

On VA examination in August 2012, the Veteran again denied the use of any nasal inhalers or oral decongestants.  On examination, there was no evidence of nasal polyps or obstructions.  He was diagnosed with allergic rhinitis at that time. 

During VA examination in February 2014, the Veteran complained of chronic nasal obstruction (congestion) that alternated from one nasal cavity to the other and nasal drainage.  He denied any treatment at that time, other than occasional over the counter nasal saline spray.  A nasal endoscopy was performed, which indicated a 60 percent nasal obstruction on the left side and a 20 percent nasal obstruction on the right side.  There were no polyps or mucopus noted.  The Veteran reported that he was not on a treatment plan for his rhinitis, and the examiner suggested that he should have been.  He was diagnosed again with allergic rhinitis.

During his most recent VA examination in March 2015, in addition to an MRI and CT of the paranasal sinuses, a nasal endoscopy was performed and indicated that nasal obstruction on the left was 70 percent and on the right 30 percent.  After the nose was sprayed with Xlyocaine and Afrin, the obstruction was left nasal 40 percent and the right was 20 percent.  There were no nasal polyps.  He was diagnosed again with allergic rhinitis.  

The Board notes that in its February 2014 and January 2015 remands that directed that new VA examinations be performed, it was requested that the examiner "address and discuss the August 2013 contentions pertaining to the efficacy of CT scans and MRI versus rhinometry in assessing the percentage of nasal obstruction and, generally, the severity of allergic rhinitis."  In response to the Board's remand directives, the March 2015 VA examiner noted that rhinomanometry, peak nasal inspiratory flow, and acoustic rhinometry in assessing the percentage of nasal obstruction and, generally, the severity of allergic rhinitis would NOT be an integral part of clinical Rhinology practice, and are largely investigational.  The standard of rhinology practice consists primarily of fiberoptic rhinoscopy and CT of the paranasal sinuses as to the basis of the extent of chronic rhinitis and chronic sinusitis.  Rhinomanometry, peak nasal inspiratory flow, and acoustic rhinometry would NOT have a specific advantage over fiberoptic rhinoscopy and CT of the paranasal sinuses in assessing the percentage of nasal obstruction and, generally, the severity of allergic rhinitis.

The Board acknowledges the Veteran's reports of chronic nasal congestion, however, as there is no evidence of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction one side, or polyps, at any time during the appeal period, a compensable rating is not warranted for the Veteran's service-connected allergic rhinitis under Diagnostic Code 6522.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.  In this regard, the Veteran is also service-connected for sinusitis with headaches, and in receipt of a 10 percent evaluation under Diagnostic Code 6514, as discussed above.  To grant the Veteran another separate rating under Diagnostic Code 6514 for his allergic rhinitis would violate the rule against pyramiding.  See 38 C.F.R. §§ 4.14, 4.25; Esteban, 6 Vet. App. at 261-62.  Furthermore, as the Veteran has only been diagnosed with sinusitis and allergic rhinitis, Diagnostic Codes 6523 and 6524, for bacterial and granulomatous rhinitis, respectively, would not apply.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Accordingly, as a higher disability rating is not warranted under Diagnostic Code 6522 or any other code, the Veteran's claim must be denied.

Extra-Schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is considered contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  The Veteran has reported that he has missed days from work due to severe headaches.  However, the rating schedule contemplates the effects of the disabilities on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The rating schedule is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2014).  Referral for extraschedular consideration would not be warranted unless the rating criteria did not contemplate his symptoms.  A review of the rating criteria for the appropriate diagnostic codes reflects that they consider and include the Veteran's complaints and pertinent symptoms.  Higher evaluations are provided for greater symptomatology, which the Veteran does not demonstrate.  The Board does not find that there is an exceptional disability picture.  Therefore, referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).
Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that the Veteran's service-connected disabilities have resulted in unemployability.  As noted above, the Veteran has reported that symptoms of his disabilities have caused him to miss days from work, but he has not alleged, and there is no evidence showing, that he has had to resign his employment, or that he was ever fired or denied employment due to a service-connected disability, including his sinus headaches or allergic rhinitis.  As there is no evidence of unemployability attributable to a service-connected disability, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

An increased rating for sinusitis with headaches is denied.

An increased rating for allergic rhinitis is denied.


REMAND

Reactive Arthritis

In the March 2013 Joint Motion, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its finding that a rating in excess of 20 percent is not warranted for the Veteran's service-connected reactive arthritis.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that additional development is warranted with respect to the claim for an increased rating for reactive arthritis.  In this regard, the last VA examination for reactive arthritis was provided more than five years ago, in March 2010.  A remand is warranted to obtain a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").


Reynaud's Disease

In the March 2013 Joint Motion, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its finding that service connection is not warranted for the Veteran's claimed Reynaud's disease.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he has currently demonstrated Reynaud's disease, which developed as a result of his military service, or as secondary to his service-connected reactive arthritis.  See January 2012 Informal Hearing Presentation.  

Service treatment records are negative for any evidence of complaints, treatment, symptoms or a diagnosis of Reynaud's disease.

In a November 2003 letter, private physician Dr. C. indicated that the Veteran had a long history of Reynaud's phenomenon.  His notes dated in January and April 2004 indicates "some Reynaud's phenomenon.  Furthermore, as the Veteran has pointed out, a cause of secondary Reynaud's disease is rheumatoid arthritis.

There is no medical opinion of record addressing whether the Veteran has a current diagnosis of Reynaud's disease and if so, whether it is related to the Veteran's active military service or whether it was caused or aggravated by his service-connected reactive arthritis.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

Accordingly, the Board finds that an examination and opinion are needed to determine the etiology of any currently demonstrated Reynaud's disease.  
38 U.S.C.A. § 5103A (d) (West 2014).

The Board also notes that in the May 2012 decision, the Veteran's claim for service connection for Reynaud's disease was denied based on a finding that the Veteran did not have a current diagnosis of the disorder.  The Board is remanding the Veteran's claim for an increased rating for reactive arthritis to afford the Veteran a contemporaneous examination to determine the current severity of the disorder, which may possibly include symptoms consistent with a diagnosis of Reynaud's disease.  Therefore, the Board also finds that the claim for service connection for Reynaud's disease is inextricably intertwined with the claim for an increased rating for reactive arthritis, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his reactive arthritis and claimed Reynaud's disease since his last VA examination in March 2010.  After securing any necessary releases, obtain those records identified by the Veteran. 

The RO should also obtain any outstanding VA medical records.  Any negative development should be included in the claims file.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an examination to determine the current nature and extent of his reactive arthritis of multiple joints, including the feet, ankles, hips, knees, and cervical spine.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The examiner should indicate the nature and severity of all manifestations of such disorder.  

The examiner(s) should conduct range of motion testing of all joints affected, including the left and right foot, the left and right ankle, the left and right hip, the left and right knee, and the cervical spine (expressed in degrees).  

The examiner(s) should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the feet, ankles, hips, knees, or cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion.

The examiner should also note all associated neurologic impairment for each joint, including the nerves affected.  

(a) With regard to the feet, the examiner should also describe with specificity all symptomatology and functional impairment, and report examination findings to allow for application of Diagnostic Codes 5276-5284, and discuss whether the overall disability picture of either foot equates to a moderate, moderately severe or severe injury of the foot. 

(b) With regard to the ankles, the examiner should also describe with specificity all symptomatology and functional impairment, and report examination findings to allow for application of Diagnostic Codes 5276-5284.  The examiner should also note whether the Veteran has ankylosis of either ankle, and discuss whether the overall disability picture of either foot equates to a moderate, moderately severe or severe injury of either foot.

(c) With regard to the hips, the examiner should also describe with specificity all symptomatology and functional impairment, and report examination findings to allow for application of Diagnostic Codes 5200-5203.  

(d) With regard to the shoulders, report examination findings to allow for application of Diagnostic Codes 5200-5203, including noting any deformity, nonunion, malunion or history of dislocation of the shoulder.

(e) With regard to the knees, report examination findings to allow for application of Diagnostic Codes 5256-5263, and report whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. 

The examiner should also report whether there is any recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

(f) With regard to the cervical spine, report examination findings to allow for application of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243.

The examiner should also report whether there is any ankylosis.

The examiner should also specifically identify the frequency and duration of any periods of incapacitation or bed rest prescribed by a physician.

3.  Then, schedule the Veteran for an examination to determine the nature and etiology of his claimed Reynaud's disease.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any testing deemed necessary should be performed.

The examiner should clearly delineate whether the Veteran has a disorder of the hands and/or feet, manifested by poor circulation, including Reynaud's disease.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed Reynaud's disease originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed Reynaud's disease was caused or aggravated by, or is a symptom of, the Veteran's service-connected reactive arthritis.

The examiner should also provide an opinion concerning the impact of the service-connected reactive arthritis, and any currently diagnosed Reynaud's disease, on the Veteran's ability to work.

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


